DETAILED ACTION
The amendment filed on June 11, 2021 has been entered.
Claims 1-15 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the vortex generator 42 in Figure 24 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4, 10, 12-13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “the heat transfer plate has a curved portion” in line 2 renders the claim indefinite, since claim 1, last line recites “the heat transfer plate is a flat plate.” 
Regarding claim 4, the recitation “the extending portion has a resistance portion” in line 2 renders the claim indefinite, since claim 1, last line recites “the heat transfer plate is a flat plate.”
Regarding claim 10, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “heat exchanger,” whereas claim 10 recites the combination of a “refrigeration cycle apparatus” with the “heat exchanger.”
Regarding claim 12, the recitation “the heat transfer plate main body portion has a curved portion” in line 2 renders the claim indefinite, since claim 1, last line recites “the heat transfer plate is a flat plate.”
flat plate.”
Regarding claim 15, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 14 recites the subcombination of a “heat exchanger,” whereas claim 15 recites the combination of a “refrigeration cycle apparatus” with the “heat exchanger.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3-4 and 12-13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
  Regarding claim 3, the recitation “the heat transfer plate has a curved portion” in line 2 does not further limit the recitation “the heat transfer plate is a flat plate” in claim 1, last line.
Regarding claim 4, the recitation “the extending portion has a resistance portion” in line 2 does not further limit the recitation “the heat transfer plate is a flat plate” in claim 1, last line.
flat plate” in claim 1, last line.
Regarding claim 13, the recitation “the heat transfer plate main body portion has a curved portion” in line 9 does not further limit the recitation “the heat transfer plate is a flat plate” in claim 1, last line.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (5,782,291) in view of Gersch (4,135,575) and Covington et al. (2014/0231056).
	Morita (Figures 5 and 11) discloses a heat exchanger 10, comprising
a plurality of heat exchange members (13, 133 in Figure 11) arranged in a first direction (diagonally upper left to lower right in Figure 5) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members (13, 133) includes:

a heat transfer plate 133 provided to the heat transfer pipe 13 along the second direction, wherein the heat transfer plate 133 includes an extending portion extending away from the heat transfer pipe 13 in a third direction A intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 133 is a flat plate arranged along the third direction A;
but does not disclose the heat transfer plate 133 is a member formed separately from the heat transfer pipe 13, nor
the heat transfer pipe 13 is a flat pipe.
	Gersch (Figure 1) discloses a heat exchanger, comprising
a plurality of heat exchange members (1, 2, 3) arranged in a first direction (vertically) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members (1, 2, 3) includes:
a heat transfer pipe 1 extending in a second direction (into the drawing) intersecting with the first direction; and
a heat transfer plate 2 provided to the heat transfer pipe 1 along the second direction, wherein the heat transfer plate 2 includes an extending portion extending away from the heat transfer pipe 1, 
wherein the heat transfer plate 2 is a member formed separately from the heat transfer pipe 1 for the purpose of providing manufacturing versatility.  Note Gersch discloses the embodiment of Figure 1 is an obvious alternative of the embodiment of Figure 3, which is similar in structure to Figure 11 of Morita.

a heat exchange member (22, 24) includes:
a heat transfer pipe 22 extending in a second direction (into the drawing) intersecting with a first direction (vertically); and
a heat transfer plate 24 provided to the heat transfer pipe 22 along the second direction, wherein the heat transfer plate 24 includes an extending portion extending away from the heat transfer pipe 22 in a third direction 30 intersecting with each of the first direction and the second direction, 
wherein the heat transfer pipe 22 is a flat pipe for the purpose of minimizing the external fluid pressure drop.  Note Covington et al. disclose the embodiment of Figure 6 is an obvious alternative of the embodiment of Figure 5, which is similar in structure to Figure 11 of Morita.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Morita the heat transfer plate is a member formed separately from the heat transfer pipe for the purpose of providing manufacturing versatility as recognized by Gersch, and employ in Morita the heat transfer pipe as a flat pipe for the purpose of minimizing the external fluid pressure drop as recognized by Covington et al..  Further, with respect to the teaching of Gersch, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Figure 1 of Gersch discloses the heat transfer plate 2 is joined to the flat pipe 1 through a joining member 3 therebetween.
Regarding claim 5, Figures 5 and 6A of Morita disclose header tanks 11, 12 to which the plurality of heat exchange members (13, 133) are connected,

wherein the ends 13b of the heat transfer pipe 13, which project from the heat transfer plate 133, are inserted into spaces inside the header tanks 11, 12, respectively to facilitate fluid communication.
Regarding claim 11, Figure 6 of Covington et al. discloses the flat pipe 22 has a long axis (horizontally) and a short axis (vertically) on a cross section orthogonal to the second direction (into the drawing),
wherein the heat transfer plate 24 includes a heat transfer plate main body portion 34 overlapping a portion of an outer peripheral surface of the flat pipe 22 along a direction of the long axis, and
wherein the extending portion 24 extends from the heat transfer plate main body portion 34.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (5,782,291) in view of Gersch (4,135,575) and Covington et al. (2014/0231056) as applied to claim(s) 1-2, 5 and 11 above, and further in view of Takahashi et al. (JP 2005-140352).
	The combined teachings of Morita, Gersch and Covington et al. discloses the plurality of heat exchanger members (13, 133) include:
a plurality of first heat exchange members (13, 133) arranged in a first line; 
but does not disclose a plurality of second heat exchange members arranged in a second  line located at a position distant from the first line in the third direction A,
A, each of the plurality of second heat exchange members is arranged between adjacent ones of the plurality of first heat exchange members (13, 133) arranged in a first line.
	Takahashi et al. (Figures 1-2) disclose a heat exchanger 3, comprising
a plurality of heat exchange members 4 arranged in a first direction (horizontally in Figure 2) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 4 includes:
a heat transfer pipe 41 extending in a second direction (into the drawing of Figure 2) intersecting with the first direction; and
a heat transfer plate 42 provided to the heat transfer pipe 41 along the second direction, wherein the heat transfer plate 42 includes an extending portion extending away from the heat transfer pipe 41 in a third direction (vertically in Figure 2) intersecting with each of the first direction and the second direction, 
wherein the plurality of heat exchanger members 4 include:
a plurality of first heat exchange members 4 arranged in a first line; and
a plurality of second heat exchange members 4 arranged in a second  line located at a position distant from the first line in the third direction,
wherein when viewed along the third direction, each of the plurality of second heat exchange members 4 is arranged between adjacent ones of the plurality of first heat exchange members 4 arranged in a first line for the purpose of providing a staggered flow pattern to increase heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Morita, Gersch and Covington et ..

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (5,782,291) in view of Gersch (4,135,575) and Covington et al. (2014/0231056) as applied to claim(s) 1-2, 5 and 11 above, and further in view of Higham et al. (2,294,030).
	The combined teachings of Morita, Gersch and Covington et al. lacks a heat transfer fin connected between adjacent ones of the plurality of heat exchange members (13, 133).
	Higham et al. discloses a heat exchanger, comprising
a plurality of heat exchange members 1 arranged in a first direction (vertically in Figure 1) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 1 includes:
a heat transfer pipe 2 extending in a second direction (horizontally in Figure 1) intersecting with the first direction; and
a heat transfer plate 3, 4 provided to the heat transfer pipe 2 along the second direction, wherein the heat transfer plate 3, 4 includes an extending portion 3 extending away from the heat transfer pipe 2 in a third direction (into the drawing of Figure 1) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 3, 4 is a flat plate arranged along the third direction; and
a heat transfer fin 16 connected between adjacent ones of the plurality of heat exchange members 1 (Figures 1 and 3) for the purpose of increasing heat transfer.
..

Claim(s) 8-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (5,782,291) in view of Gersch (4,135,575) and Covington et al. (2014/0231056) as applied to claim(s) 1-2, 5 and 11 above, and further in view of Jensen (2003/0150226).
	The combined teachings of Morita, Gersch and Covington et al. lacks a vortex generator arranged on a windward side of the plurality of heat exchange members (13, 133) in the third direction A.
Jensen (Figure 3) discloses an apparatus 100 comprising a heat exchanger 220 (120 in Figure 2) and a vortex generator (paragraph 35, i.e. baffles 266 in paragraph 40) arranged on a windward side thereof for the purpose of increasing the heat transfer rate.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Morita, Gersch and Covington et al. a vortex generator arranged on a windward side of the heat exchanger in the third direction for the purpose of increasing the heat transfer rate as recognized by Jensen.
Regarding claim 9, Figure 2 of Jensen discloses the vortex generator (i.e. baffles 266 in paragraph 40) is arranged so as to be apart from the heat exchanger 220, i.e. the plurality of heat exchange members (11, 16) of Jensen.

Regarding claim 14, as applied to claims 1 and 8 above, the claim limitations are met.
Regarding claim 15, as best understood, as applied to claim 10 above, the claim limitations are met.

Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is maintained.  Although the specification may disclose the function of a vortex generator, there lack an adequate written description of the structure that performs the function.  The block 42 indicating a vortex generator does not depict a specific structure.  It is suggested the specification be amended to state the vortex generator 24 is not relied upon for patentability and is well known in the art.  Applicants are caution that new matter will be raised upon entry of specific vortex generator structure without an admission of prior art.
The rejection of claims 10 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained, since applicants failed to “clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent” as required in the previous Office action (page 3).  The instant rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is based on Counsel’s admission (page 3, first and second paragraphs) of the structure of a “flat plate.”
The rejections in view of Simpelaar (3,190,352) are withdrawn in view of the claim amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763